DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/747,484, filed on 01/23/2013.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 09/10/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3 and 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hsu et al. (USP No. 8,724,237), hereinafter “Hsu”.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 1, Hsu discloses an image capturing optical lens assembly  comprising six lens elements (see Fig. 9, Table 9), the six lens elements being, in order from an object side to an image side: a first lens element (510), a second lens element (520), a third lens element (530), a fourth lens element (540), a fifth lens element (550) and a sixth lens element (560); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing the object side and an image-side surface facing the image side (see Fig. 9, Table 9); wherein there is an air gap between optical effective regions of every adjacent lens elements of the six lens elements (see Fig. 9, Table 9); wherein the second lens element (520) has the image-side surface being convex in a paraxial region thereof; the third lens element (530) with negative refractive power has the image-side surface being concave in a paraxial region thereof; the fifth lens element (550) with positive refractive power has the image-side surface being convex in a paraxial region thereof; the sixth lens element (560) with negative refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof, and the image-side surface of the sixth lens element comprises at least one inflection point (see Fig. 9, Table 9); wherein an absolute value of a curvature radius of the object-side surface of the third lens element is greater than an absolute value of a curvature radius of the image-side surface of the third lens element, and an absolute value of a curvature radius of the object-side surface of the fifth lens element is greater than an absolute value of a curvature radius of the image-side surface of the fifth lens element (see Fig. 9, Table 9).
Regarding claim 3, Hsu discloses wherein a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, and the following relationship is satisfied: 0.03 ≤ R12/R11 < 0.4 (Table 9).
Regarding claim 7, Hsu discloses wherein an absolute value of a focal length of the fourth lens element is greater than an absolute value of a focal length of each of the second lens element, the fifth lens element and the sixth lens element (Table 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hsu (USP No. 8,724,237).
Regarding claim 2, the 5th Embodiment of Hsu discloses the claimed invention except for wherein the third lens element has the object-side surface being convex in a paraxial region thereof. In the same field of endeavor, the 2nd Embodiment of Hsu discloses wherein the third lens element has the object-side surface being convex in a paraxial region thereof (Table 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the lens assembly of the 5th Embodiment of Hsu with wherein the third lens element has the object-side surface being convex in a paraxial region thereof of the 2nd Embodiment of Hsu for the purpose of providing a high quality and compact lens system (Col. 1, Line 50).
Claims 4-6, 8-13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hsu (USP No. 8,724,237) in view of Huang (USP No. 8,477,431).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claim 4, Hsu discloses wherein a maximum image height of the image capturing optical lens assembly is ImgH, a focal length of the image capturing optical lens assembly is f (Table 9). Hsu discloses the claimed invention except for and the following relationship is satisfied: 0.65 < ImgH/f < 0.95. In the same field of endeavor, Huang discloses and the following relationship is satisfied: 0.65 < ImgH/f < 0.95 (Col. 27, Lines 10-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the lens assembly of Hsu with and the following relationship is satisfied: 0.65 < ImgH/f < 0.95 of Huang for the purpose of providing excellent imaging quality with a reduced total track length (Col. 1, Lines 40-43). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 5, Hsu discloses the claimed invention except for wherein a maximum axial distance among axial distances between every adjacent lens elements of the six lens elements is an axial distance between the third lens element and the fourth lens element. In the same field of endeavor, Huang discloses wherein a maximum axial distance among axial distances between every adjacent lens elements of the six lens elements is an axial distance between the third lens element and the fourth lens element (Table 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the lens assembly of Hsu with wherein a maximum axial distance among axial distances between every adjacent lens elements of the six lens elements is an axial distance between the third lens element and the fourth lens element of Huang for the purpose of providing excellent imaging quality with a reduced total track length (Col. 1, Lines 40-43). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 6, Hsu discloses the claimed invention except for wherein an axial distance between the fifth lens element and the sixth lens element is greater than an axial distance between the fourth lens element and the fifth lens element. In the same field of endeavor, Huang discloses wherein an axial distance between the fifth lens element and the sixth lens element is greater than an axial distance between the fourth lens element and the fifth lens element (Table 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the lens assembly of Hsu with wherein an axial distance between the fifth lens element and the sixth lens element is greater than an axial distance between the fourth lens element and the fifth lens element of Huang for the purpose of providing excellent imaging quality with a reduced total track length (Col. 1, Lines 40-43). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 8, Hsu discloses the claimed invention except for wherein an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the second lens element. In the same field of endeavor, Huang discloses wherein an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the second lens element (Table 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the lens assembly of Hsu with wherein an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the second lens element of Huang for the purpose of providing excellent imaging quality with a reduced total track length (Col. 1, Lines 40-43). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 9, Hsu discloses an image capturing optical lens assembly comprising six lens elements (see Fig. 9, Table 9), the six lens elements being, in order from an object side to an image side: a first lens element (510), a second lens element (520), a third lens element (530), a fourth lens element (540), a fifth lens element (550) and a sixth lens element (560) (see Fig. 9, Table 9); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing the object side and an image-side surface facing the image side (see Fig. 9, Table 9); wherein the second lens element (520) has the image-side surface being convex in a paraxial region thereof; the third lens element (530) with negative refractive power has the image-side surface being concave in a paraxial region thereof; the fifth lens element (550) with positive refractive power has the image-side surface being convex in a paraxial region thereof; the sixth lens element (560) with negative refractive power has the image-side surface being concave in a paraxial region thereof, and the image-side surface of the sixth lens element comprises at least one inflection point (see Fig. 9, Table 9); wherein an absolute value of a curvature radius of the object-side surface of the third lens element is greater than an absolute value of a curvature radius of the image-side surface of the third lens element (Table 9), and a central thickness of the sixth lens element is greater than a central thickness of the fourth lens element (Table 9). In the same field of endeavor, Huang discloses an axial distance between the fifth lens element and the sixth lens element is greater than an axial distance between the fourth lens element and the fifth lens element (Table 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the lens assembly of Hsu with an axial distance between the fifth lens element and the sixth lens element is greater than an axial distance between the fourth lens element and the fifth lens element of Huang for the purpose of providing excellent imaging quality with a reduced total track length (Col. 1, Lines 40-43). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 10, the 5th Embodiment of Hsu and Huang disclose the claimed invention except for wherein the third lens element has the object-side surface being convex in a paraxial region thereof. In the same field of endeavor, the 2nd Embodiment of Hsu discloses wherein the third lens element has the object-side surface being convex in a paraxial region thereof (Table 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the lens assembly of the 5th Embodiment of Hsu and Huang with wherein the third lens element has the object-side surface being convex in a paraxial region thereof of the 2nd Embodiment of Hsu for the purpose of providing a high quality and compact lens system (Col. 1, Line 50).
Regarding claim 11, the 5th Embodiment of Hsu and Huang disclose the claimed invention except for wherein the first lens element has the image-side surface being convex in a paraxial region thereof. In the same field of endeavor, the 10th Embodiment of Hsu discloses wherein the first lens element has the image-side surface being convex in a paraxial region thereof (Table 19). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the lens assembly of the 5th Embodiment of Hsu and Huang with wherein the first lens element has the image-side surface being convex in a paraxial region thereof of the 10th Embodiment of Hsu for the purpose of providing a high quality and compact lens system (Col. 1, Line 50).
Regarding claim 12, Hsu further discloses wherein a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, and the following relationship is satisfied: -0.85 < R12/R11 < 0.4 (Table 9).

Regarding claim 13, Hsu discloses wherein the object-side surface and the image-side surface of each of the first through fifth lens elements are aspheric (Table 9). Hsu and Huang teach the lens assembly set forth above for claim 9, Huang further discloses a maximum image height of the image capturing optical lens assembly is ImgH, a focal length of the image capturing optical lens assembly is f, and the following relationship is satisfied: 0.65 < ImgH/f < 0.95 (Col. 27, Lines 10-25). It would have been obvious to one of ordinary skill to provide the lens assembly of Hsu with the teachings of Huang for at least the same reasons as those set forth above with respect to claim 9.
	Regarding claim 15, Hsu and Huang teach the lens assembly set forth above for claim 9, Huang further discloses further comprising: an aperture stop located between the second lens element and an imaged object (see Figs. 5, 7). It would have been obvious to one of ordinary skill to provide the lens assembly of Hsu with the teachings of Huang for at least the same reasons as those set forth above with respect to claim 9.
Regarding claim 16, Hsu and Huang teach the lens assembly set forth above for claim 9, Huang further discloses wherein a maximum axial distance among axial distances between every adjacent lens elements of the six lens elements is an axial distance between the third lens element and the fourth lens element (Table 13). It would have been obvious to one of ordinary skill to provide the lens assembly of Hsu with the teachings of Huang for at least the same reasons as those set forth above with respect to claim 9.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the references, alone or in combination, disclose or teach the image capturing optical lens assembly of claim 9, specifically comprising wherein a curvature of the object-side surface of the third lens element is C5, a curvature of the image-side surface of the third lens element is C6, and the following relationship is satisfied: -0.4 < (C5-C6)/(C5+C6) < 0 as disclosed in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/19/2022